Title: To James Madison from Lewis Sutton, 17 March 1816
From: Sutton, Lewis
To: Madison, James


                    
                        Dear Sir,
                        
                            Hunting Town Calvert County March 17th 1816
                        
                    
                    I hope this will find you in good health. You receive this note from an unknown hand, one who has always supported the republican cause, and always been a true friend to his Country.
                    I am a Virginian by birth, but for some Years since, have had my residence in Calvert County, Maryland. I am a located Preacher belonging to the Methodist Church. I have been partially employed in Merchandise since my location. I have a family of Children a Wife and a few Emanumited servants.
                    I have been under the impression that the Post (Master) Genl. would resign, and that Mr: Bradly would be turn’d out. Should either station be vacated I should be very thankfull to recieve an appointment, to, the first or second station of that Office. It would not only suit my own convenience in educateing my children, but also think it would contribute to the prosperity of the present Administration by the support of my numerous friends and acquaintances.
                    And as I know your Excellency must have good cause for all your Political movements, I would refer you to Doct: Jas: H. Blake Mayor of Washington City, and to Genr: Jas: Wilkinson of this County, for information relative to my standing and capacity. Doct: Blake does not know so well as Genr: Wilkinson, because he is not personally acquainted with me. I intended (to have visited) you on my way to Virginia but have been disappointed by some unforesein obstacles. This is a simple, plain way of communicating my wishes. I hope you will pardon me for the freedom I have used. Should it be necessary I will come, (the Lord willing) and see you, and bring any testimonials requisite to satisfy your mind. A note directed to Huntingtown address’d to your very humble Servant will be thankfully recieved, and, properly attended to. With high considerations to your Majesty I am very respectfully your humble Servant.
                    
                        
                            Lewis Sutton
                        
                    
                